                                           Case 5:19-cr-00521-BLF Document 48 Filed 11/04/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 19-cr-00521-BLF-1
                                   8                    Plaintiff,
                                                                                           ORDER STRIKING DEFENDANT’S
                                   9             v.                                        MOTION TO SUPPRESS
                                                                                           EVIDENCE, QUASH SEARCH
                                  10     CLARENCE PETER CHAN,                              WARRANTS, AND TRAVERSE,
                                                                                           WITHOUT PREJUDICE TO REFILING
                                  11                    Defendant.
                                                                                           [Re: ECF 47]
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On November 3, 2020, Defendant filed a Motion to Suppress Evidence, Quash Search

                                  15   Warrants, and Traverse, which is noticed for hearing on February 9, 2020. Under this Court’s

                                  16   Local Rules, a noticed motion in a criminal case may not exceed 25 pages. See Crim. L.R. 47-2(b)

                                  17   (“Except as otherwise specifically provided, the format of motions shall comply with the

                                  18   requirements of Civil L.R. 7-2(b) and (c).”); Civ. L.R. 7-2(b) (limiting noticed motions to “one

                                  19   filed document not exceeding 25 pages in length”). Defendant’s motion 30 pages in length.

                                  20   Accordingly, the motion is STRICKEN for failure to comply with the applicable page limit. The

                                  21   Court’s ruling is WITHOUT PREJUDICE to re-filing the motion in compliance with the

                                  22   applicable Local Rules.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: November 4, 2020

                                  26                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  27                                                   United States District Judge
                                  28
